Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
Claims 1-15 as currently amended are pending in this application.
Claim 15 (non-elected group I, per election/restriction dated 03/19/2020) remains withdrawn.
Claims 1-14 (elected group II, without traverse; directed to “A method for observing a biological specimen in a living state”) as currently amended have been examined on their merits in this action hereinafter.
Applicants are advised to cancel non-elected claim 15 drawn to “A microscope” (i.e. an apparatus), in response to this office action.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Priority
CON of PCT/JP2017/011837 filed on 03/23/2017, claiming foreign benefit from a Japanese application JP2016-058946 filed on 03/23/2016.
	Claim Rejections - 35 USC § 112 – Withdrawn
	In view of current amendments to claims 1-8 and 14, the 112-b rejection over claims 1-14, as previously made by the office, has been withdrawn.
New grounds of objection/rejections have been made in this office action for applicant’s considerations as follows:
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 11 (as presented) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “The method according to claim 1, wherein the control light contains a light-oxygen-voltage-sensing domain 2 (LOV2 domain) of Phototropin,…”, which is confusing.  It is unclear as to how the “control light” (i.e. photons in the form of incident light) comprise of such protein domains, or variants thereof.  The guidance in original claim 11 presented by applicants on 09/18/2018 in fact provides limitations “wherein the luminescence control portion contains a light-oxygen-voltage-sensing domain 2 (LOV2 domain) 
For prior art purposes, the claimed subject matter has been treated as originally recited per claim 11 dated 09/18/2018.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 8 and 13 (as amended/presented) are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by HATTORI ET AL (2013; NPL cited in applicant’s IDS dated 03/25/2019).
Claim 1 (as currently amended) is directed to “A method for observing a biological specimen in a living state, wherein the method comprises: 
adding a luminescence substrate to the biological specimen, wherein: 
the luminescence substrate includes a self-luminous fused protein that contains a luminescence enzyme and a fluorescent protein, and 
the self-luminous fused protein generates light by chemiluminescence;
illuminating the biological specimen with a radiation pattern of a control light that changes a state of the chemiluminescence, wherein the radiation pattern has a defined shape 
detecting a light emitted from the biological specimen by chemiluminescenc


 See also limitations of dependent claims 2, 8 and 13, as presented by applicants.
Hattori et al (2013), while teaching sustained accurate recording of intracellular acidification in living tissues using a photo-controllable bioluminescent protein (see title and abstract on page 9332, and section “Materials and Methods”, in particular), disclose a method for observing a biological specimen in a living state using an upright fluorescence microscope (page 9337, left column, lines 1-3), wherein the method comprises a step of adding a luminescence substrate to the biological specimen (page 9336, right column, 3rd paragraph, stating that "there is no need to inject the substrate repeatedly until the bioluminescence of the PI-Luc diminishes to an undetectable level", which implies that a substrate (D-luciferin) is added to the sample at least once) containing a self-luminous fused protein that contains a luminescence enzyme and a fluorescent protein and generates light (i.e. photons) via chemiluminescence when reacted with we connected the complete LOV2 domain sequence (A. sativa Phototropin1, 404-546 amino acids) with an N-terminal fragment of firefly luciferase (28)(Photinus pyralis, 1-415 amino acids) and a mutant of C-terminal fragment (F420I, G421 A, E453S; 395-542 amino acids) of click beetle luciferase (Caribbean Pyrophorus plagiophthalamus) named McLuc1 )"; and  page 9333, right column, 1st paragraph: stating "We designate the unique fusion protein hereinafter as "photo-inactivatable luciferase" (PI-Luc)."; Fig. 1B showing schematic construct: that shows inactivation of bioluminescence upon irradiation with blue light); and illuminating the biological specimen with the control light having a radiation pattern, such as in the form of a defined shape (page 9333, right column, last paragraph: stating  "Repeatability of Pl-Luc was examined in the HEK293 cells using a bioluminescence microscope . ... By sequentially inserting six letter-inscribed masks conjugated to a focal plane in the microscope, we were able to inactivate the PI-Luc that was irradiated with the blue light through the shape of each letter (Fig. 1F and Movie S2), demonstrating that the area of Pl-Luc inactivation is controllable under bioluminescence microscopy."); and detecting a light emitted in the form of chemiluminescence from the biological specimen (Fig. 1F, for instance).  Thus, the method disclosed by Hattori et al meets the limitations of instant claim 1, as presented.
The limitations of the dependent claims 2 and 8, as currently presented are also disclosed by Hattori et al because they demonstrate the use of mask in defined shapes of letters, for instance, as discussed above for claim 1 (see the specific passages indicated for claim 1, in Fig. 1F, which results from illumination through a "P" mask, i.e., the two luminescent areas in Fig. 1F are first areas reading on instant claims 2 and 8).
Regarding the limitations of claim 13, Hattori et al disclose the control light having a wavelength ranging from 380 to 480 nm in a one photon absorption scheme (see for instance, Fig. 1B: Blue light at 480 nm; and section “Materials and Methods” on page 9336, right column, last paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8 and 10-14 (as amended/presented) are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI ET AL (2013; NPL cited in applicant’s IDS dated 03/25/2019) taken with TAKAI ET AL (2015; NPL cited in applicant’s IDS dated 03/25/2019).
Claim 1 (as currently amended) is directed to “A method for observing a biological specimen in a living state, wherein the method comprises: 
adding a luminescence substrate to the biological specimen, wherein: 
the luminescence substrate includes a self-luminous fused protein that contains a luminescence enzyme and a fluorescent protein, and 
the self-luminous fused protein generates light by chemiluminescence;
illuminating the biological specimen with a radiation pattern of a control light that changes a state of the chemiluminescence, wherein the radiation pattern has a defined shape 
detecting a light emitted from the biological specimen by chemiluminescenc


See also limitations of dependent claims 2-5, 7, 8 and 10-14, as currently presented by applicants.
Hattori et al (2013), while teaching a sustained accurate recording of intracellular acidification in living tissues using a photo-controllable bioluminescent protein (see title and abstract on page 9332, and section “Materials and Methods”, in particular) disclose a method for observing a biological specimen in a living state using an upright fluorescence microscope (page 9337, left column, lines 1-3), wherein the method comprises a step of adding a luminescence substrate to the biological specimen (page 9336, right column, 3rd paragraph, stating that "there is no need to inject the substrate repeatedly until the bioluminescence of the PI-Luc diminishes to an undetectable level", which implies that a substrate (D-luciferin) is added to the sample at least once) containing a self-luminous fused protein that contains a luminescence enzyme and a fluorescent protein and generates light (i.e. photons) via chemiluminescence when reacted with the luminescence substrate, and a luminescence control portion that is coupled with the luminescence enzyme and controls the chemiluminescence in accordance with whether or not the biological specimen is illuminated with control light that changes a state of the chemiluminescence (page 9332, right column, last paragraph: stating "we connected the complete LOV2 domain sequence (A. sativa Phototropin1, 404-546 amino acids) with an N-terminal fragment of firefly luciferase (28)(Photinus pyralis, 1-415 amino acids) and a mutant of C-terminal fragment (F420I, G421 A, E453S; 395-542 amino acids) of click beetle luciferase (Caribbean Pyrophorus plagiophthalamus) named McLuc1 )"; and  page 9333, right column, 1st paragraph: stating "We designate the unique fusion protein hereinafter as "photo-inactivatable luciferase" (PI-Luc)."; Fig. 1 B showing schematic construct: that shows inactivation of bioluminescence upon irradiation with blue light); and illuminating the biological specimen with the control light having a radiation pattern, such as in the form of a defined shape (page 9333, right column, last paragraph: stating  "Repeatability of Pl-Luc was examined in the HEK293 cells using a bioluminescence microscope . ... By sequentially inserting six letter-inscribed masks conjugated to a focal plane in the microscope, we were able to inactivate the PI-Luc that was irradiated with the blue light through the shape of each letter (Fig. 1F and Movie S2), demonstrating that the area of Pl-Luc inactivation is controllable under bioluminescence microscopy."); and detecting a light emitted in the form of chemiluminescence from the biological specimen (Fig. 1F, for instance).  Thus, the method disclosed by Hattori et al meets the limitations of instant claim 1, as presented.
The limitations of the dependent claims 2 and 8, as currently presented are also disclosed by Hattori et al because they demonstrate the use of mask in defined shapes of letters, for instance, as discussed above for claim 1 (see the specific passages indicated for claim 1, in particular image "P" in Fig. 1F, which results from illumination through a "P" mask, i.e., the two luminescent areas in Fig. 1F are first areas reading on instant claims 2 and 8), wherein plurality of such first areas on a living bio-sample or specimen would have been obvious variation of the method disclosed. 
The limitations of instant claims 3-5 specify alternatives ways of photo-controlling and detecting bioluminescence, which would have been obvious to an artisan in the art given Hattori et al teachings. Similarly, changing the position and/or manipulating the biological specimen (such as perpendicular to the control light), as specified in claim 7 and repeating the illumination and detection steps would be obvious ways of observing a larger specimen, for instance, and would have been fully contemplated by an artisan of ordinary skill given the disclosure provided by Hattori et al.  
Given that Hattori et al understood the fact that high intensity imaging techniques can cause damage and bleaching of chromophores (see page 9332, left column, 2nd paragraph; and claim 10), would have been an obvious choice for the artisan of ordinary skill for observing/imaging living biological specimens in order to avoid photo-damage of the specimens.  
Also, the use of LOV2-1427V as the luminescence control portion in the fusion protein (as recited in instant claim 11) is fairly suggested by Hattori et al (see page 9332, right column, 2nd paragraph: stating "a photoreactive protein region, a light, oxygen, and voltage domain from Avena sativa Phototropin1 (LOV2)').  
Regarding the limitations of claim 13, Hattori et al disclose the control light having a wavelength ranging from 380 to 480 nm in a one photon absorption scheme (see for instance, Fig. 1B: Blue light at 480 nm; and section “Materials and Methods” on page 9336, right column, last paragraph).
However, Hattori et al do not disclose and/or specifically exemplify: 1)” wherein the self-luminous fused protein includes at least one of a yellow Nano-lantern, a cyan Nano-lantern, an orange Nano-lantern, a green Nano-lantern, and a red Nano-lantern” (instant claim 12); and 2) wherein the luminescence substrate contains a plurality of types of chemiluminescence substances, as recited in instant claim 14.
Takai et al (2015), while teaching expanded palette of nano-lanterns for real-time multicolor luminescence imaging of live cells (see title, abstract on page 4352), disclose at least one of a yellow, cyan, orange, green and red Nano-lantern in the self-luminous fused protein (instant claim 12; see Takai et al, page 4353, Fig. 1 A- Schematics of multicolor Nano-lanterns).  Takai et al also demonstrate observing biological specimen containing a plurality of types of chemiluminescence substances that generate chemiluminescence of different wavelengths (instant claim 14), and therefore it would have been obvious to a person of ordinary skill in the art to employ "multicolor live imaging of intracellular submicron structures"; and Fig. 2B, for instance). 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 1-14 as currently amended (see remarks, pages 7-8, in particular) have been considered but are moot because the new ground of rejection made in this office action as discussed above. 
Applicant’s  arguments/assertions regarding the advantages of the claimed process is duly noted and acknowledged. However, in view of the new grounds of prior art rejection discussed above, applicants are advised to amend claim 1, in order to point out the critical features of the process as claimed to advance the prosecution of this case, albeit without introducing new matter situation(s).

Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Kawano et al (2013; cited as ref. [U] on PTO 892 form) –“Fluorescence imaging-based high-throughput screening of Fast and Slow-cycling LOV proteins”, PLOS ONE, vol. 8, issue 12, pages 1-8 (e82693. doi:10.1371/journal.pone.0082693)- (disclose generation and use of various LOV protein variants, along with prior known variants such as AsLOV2-I427V, that have been used in the art as blue light-inducible molecular switches; see abstract, page 4, section “Development of fast-cycling AsLOV2 variants”; page 6, Table 1, in particular and cited references therein).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657